Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 12, 2020

                                            No. 04-20-00054-CV

         IN RE STATE OF TEXAS, ex rel. Todd A. “Tadeo” Durden, County Attorney

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On January 27, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 12, 2020.



                                                                      _____________________________
                                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause Nos. 4845, 4863 and 4866, pending in the 63rd Judicial District Court, Kinney
County, Texas, the Honorable Sid L. Harle presiding.